IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                  _____________________

                                       No. 00-30374
                                     Summary Calendar
                                  _____________________


       J.K. HAYNES FOUNDATION AND LEGAL
       DEFENSE FUND, DIVISION OF EDUCATION,
       INC., on behalf of J.K. Haynes Elementary
       Charter School,

                                                           Plaintiff-Appellant,

                                             versus

       LOUISIANA BOARD OF ELEMENTARY AND
       SECONDARY EDUCATION; EAST BATON
       ROUGE PARISH SCHOOL BOARD; GARY
       MATTHEWS,

                                                           Defendants-Appellees.

           _______________________________________________________

                   Appeal from the United States District Court for
                          the Middle District of Louisiana
                            (U.S.D.C. No. 99-CV-607-A)
           _______________________________________________________
                                September 19, 2000

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      J.K. Haynes Foundation and Legal Defense Fund (Haynes Foundation)

appeals from a denial of costs including attorney fees under 28 U.S.C. § 1447(c) in

a case improperly removed by the defendants and remanded by the district court for

lack of subject matter jurisdiction. Appellee-defendants, the Louisiana Board of

Elementary and Secondary Education (BESE), the East Baton Rouge Parish School

Board, and Gary Mathews, Superintendent of the school board, contend that the

district court acted within its discretion in refusing to award costs. We agree.

      The Haynes Foundation filed a declaratory judgment action in Louisiana state

court, seeking a determination that its charter school application was properly

before BESE. Defendants jointly removed the action to federal court, asserting that

the case was inextricably intertwined with an ongoing school desegregation case.

The district court remanded the case, finding that the complaint raised no federal

question and that application of the All Writs Act, 28 U.S.C. § 1651, was

unnecessary.

      In remanding a case to state court, a district court may award just costs

including attorney fees to the plaintiff if the defendant had no reasonable grounds for

believing removal was legally proper. The decision to award or not to award those

fees is within the discretion of the court. See 28 U.S.C. § 1447(c) (“An order

remanding the case may require payment of just costs and any actual expenses,

                                           2
including attorney fees, incurred as a result of the removal.”). “[T]he question . . . is

whether the defendant had objectively reasonable grounds to believe the removal

was legally proper.” Valdes v. Wal-Mart Stores, Inc., 199 F.3d 290, 293 (5th Cir.

2000).

         When the district court found that serious arguments supported removal, that

referred to the court’s own evaluation of the arguments and not merely the

subjective opinion of defendants. The record supports that conclusion. In these

circumstances, we cannot say that the district court exceeded the broad limits of its

discretion by refusing to award costs and attorney fees. Accordingly, the judgment

of the district court is affirmed.

         AFFIRMED.




                                           3